Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant’s response filed on 02/09/2021 incorporates previously indicated allowable subjected matter of previous claims 5-6 and 15 into the independent claims, thus overcoming the prior art of record and placing the application in condition for allowance. 
Claims 1-3, 6-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was stated in the previous Office Action, the closest prior art are Davidson (US 2,744,770) and Edler (US 2014/0116533). Davidson teaching of a quick coupler having similar structure and function to applicant’s general invention (see the rejections above for more details). Edler teaches of another example of a quick coupler that utilizes an interface seal similar to a key feature of the claimed invention. Notice in Edler that the annular/interface seal 104 is held within by the valve itself and no stiffening washer is required for holding the washer in place. Additionally, notice in Davidson that while multiple balls 18 are used, these are spaced circumferentially via a plurality of apertures 17 (ball slots) and the inclusion of a plurality of balls 18 in the same aperture 17 would be detrimental to the design by adding complexity to the original design as well as the possibility of misalignment, alternatively, the use of a single aperture 17 to hold and guide the four balls 18 may lead to the balls being misaligned or not the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the coupling assembly (10) comprising a valve housing (13), a valve (14), a ball body (26) with a ball slot (28), at least one locking ball (30) or a plurality of locking balls are received within the ball slot, a locking sleeve (34), a slider (48), an interface seal (22) and a stiffening washer (24) in combination with the rest of the limitations as claimed in claims 1-3, 6-14 and 16 and as shown in at least Figs. 2-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753